— Appeal by the defendant from a judgment of the County Court, Suffolk County (Efman, J.), rendered July 16, 2012, convicting him of conspiracy in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his challenge to the adequacy of the procedure used to adjudicate him a second felony offender (see People v Bradshaw, 18 NY3d 257, 264-267 [2011]; People v Callahan, 80 NY2d 273, 281 [1992]; People v Villa, 109 AD3d 845 [2013]). Balkin, J.P, Lott, Roman and Miller, JJ., concur.